internal_revenue_service number release date index no 2519-dollar_figure department of the treasury p o box ben franklin station washington dc person to contact telephone number refer reply to cc psi - plr-121389-03 date march re legend taxpayers decedent spouse date bank a court date date state statute state statute dear this is in response to your letter dated date and prior correspondence submitted on behalf of the taxpayers requesting rulings regarding the federal gift and income_tax consequences of a modification of a_trust and division of trust assets as described below facts the facts submitted and representations made are as follows decedent died on date survived by his spouse and three sons in article fifth of his will decedent bequeathed and devised the rest residue and remainder of his estate to a residuary_trust residuary_trust article fifth provides plr-121389-03 that the trustee shall pay to spouse during her lifetime in monthly installments the net_income of the trust together with so much of the principal as the trustee deems proper and necessary to reasonably provide for her maintenance and support taking into account her other assets and sources of income at spouse’s death the remainder of the residuary_trust after the payment of any federal estate_tax imposed upon spouse’s estate due to the inclusion of the value of the trust in her estate is to be distributed to decedent’s children in equal shares or to the lineal_descendants of any child who may be deceased by right of representation paragraph of article fifth provides as follows the interest of any beneficiary in the principal or income of any trust created hereunder shall not be subject_to claims of creditors or others or liable to attachment execution or other process of law and no beneficiary shall have the right to assign encumber or otherwise alienate his interest in these trusts in any manner whatsoever in article sixth of his will decedent named a bank as trustee of the residuary_trust and as executor of his estate bank a the successor_in_interest of the named bank is currently serving as trustee decedent’s federal estate_tax_return form_706 was timely filed on schedule m of the return the executor elected to treat the residuary_trust as qualified_terminable_interest_property qtip the residuary_trust included decedent’s residence cash marketable_securities limited_partnership interests and a promissory note it is represented that after decedent’s death two of his sons developed health problems that were not anticipated by decedent and spouse before decedent’s death due to these changed circumstances spouse petitioned court for an order contingent on a favorable letter_ruling by the internal_revenue_service authorizing the division of the residuary_trust pursuant to state statute and the modification of the terms of article fifth of decedent’s will as applicable to one of the new trusts pursuant to state statute state statute relates to the division of trusts it provides as follows on petition by a trustee or beneficiary the court for good cause shown may divide a_trust into two or more separate trusts if the court determines that dividing the trust will not defeat or substantially impair the accomplishment of the trust purposes or the interests of the beneficiaries state statute relates to the modification or termination of a_trust due to changed circumstances it provides as follows plr-121389-03 a on petition by a trustee or beneficiary the court may modify the administrative or dispositive provisions of the trust or terminate the trust if owing to circumstances not known to the settlor and not anticipated by the settlor the continuation of the trust under its terms would defeat or substantially impair the accomplishment of the purposes of the trust in this case if necessary to carry out the purposes of the trust the court may order the trustee to do acts that are not authorized or are forbidden by the trust instrument b the court shall consider a_trust provision restraining transfer of the beneficiary’s interest as a factor in making its decision whether to modify or terminate the trust but the court is not precluded from exercising its discretion to modify or terminate the trust solely because of a restraint on transfer on date court issued a conditional order conditional order with respect to the residuary_trust hereinafter referred to as the residuary qtip_trust under paragraph a of the conditional order the residuary qtip_trust is to be divided into two separate trusts trust one and trust two one-tenth of the value of the residuary qtip_trust is to be allocated to trust one and nine-tenths of the value of the residuary qtip_trust is to be allocated to trust two paragraph a of the conditional order further provides that assets allocated to either trust one or trust two may be satisfied in cash or in_kind in undivided interests or partly in each using the values of assets as of the date of distribution to the trusts paragraph b of the conditional order provides that trust one and trust two shall be held managed and distributed under the same terms and conditions as the original residuary qtip_trust in accordance with articles fifth and sixth of decedent’s will except as provided in paragraph c on date court issued a nunc_pro_tunc order nunc_pro_tunc order which modifies the conditional order by deleting paragraph c of the conditional order the nunc_pro_tunc order modifies paragraph of article fifth of decedent’s will by deleting that paragraph in its entirety and replacing it with the following language the interest of any beneficiary in the principal or income of any trust created hereunder shall not be subject_to claims of creditors or others or liable to attachment execution or other process of law and no beneficiary may assign encumber or otherwise alienate his interest in these trusts in any manner whatsoever except the surviving_spouse spouse may assign her income_interest in trust one to her issue at any time plr-121389-03 following the division of the residuary qtip_trust spouse intends to transfer her income_interest in trust one in equal shares to her three sons who are the remaindermen of the residuary qtip_trust it is represented that the assets of the residuary qtip_trust presently consist of cash marketable_securities and decedent’s residence the trustee proposes to allocate cash and marketable_securities to trust one and to allocate decedent’s residence and the balance of the cash and securities to trust two the trustee will apportion the date of distribution basis and value of the assets of the residuary qtip_trust between trust one and trust two so that each trust will share proportionately in the appreciation or depreciation in the value of the assets of the residuary qtip_trust between decedent’s date of death and the date of distribution you have asked that we rule as follows the division of the residuary qtip_trust into trust one and trust two under the terms of the conditional order as modified by the nunc_pro_tunc order will not be deemed to be a gift or other_disposition of the residuary qtip_trust under sec_2519 the modification of the terms of trust one pursuant to the nunc_pro_tunc order and spouse’s transfer of her income_interest in trust one as permitted under the modification will not be a gift or other_disposition of trust two the division of the residuary qtip_trust into trust one and trust two on a fractional basis and the funding of trust one and trust two on a non-pro rata basis will not cause the residuary qtip_trust to realize gain_or_loss under sec_1001 law and analysis ruling sec_1 and sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2056 provides that except as limited by sec_2056 the value of the taxable_estate is to be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse but only to the extent that such interest is included in determining the value of the gross_estate sec_2056 denies the marital_deduction for an interest in property passing to the surviving_spouse that is a terminable_interest an interest passing to the surviving_spouse is a terminable_interest if it will terminate or fail on the lapse of time or on the occurrence of an event or contingency or on the failure of an event or plr-121389-03 contingency to occur and on termination an interest in the property passes to someone other than the surviving_spouse sec_2056 provides an exception to the terminable_interest_rule in the case of qualified_terminable_interest_property qtip under sec_2056 qualified_terminable_interest_property is treated as passing to the surviving_spouse for purposes of sec_2056 and no part of the property is treated as passing to any person other than the surviving_spouse for purposes of sec_2056 sec_2056 provides that the term qualified_terminable_interest_property means property i which passes from the decedent ii in which the surviving_spouse has a qualifying_income_interest_for_life and iii to which an election under sec_2056 applies sec_2501 imposes a tax on the transfer of property by gift sec_2511 provides that the gift_tax imposed by sec_2501 shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2519 provides that for gift_tax purposes any disposition of all or part of a qualifying_income_interest_for_life in any property for which a deduction was allowed under sec_2056 is treated as a transfer of all interests in such property other than the qualifying_income interest the transfer of the qualifying_income interest is a transfer subject_to gift_tax under sec_2511 sec_25_2519-1 of the gift_tax regulations provides that a transfer of all or a portion of the income_interest of a spouse in qtip property is a transfer by the spouse under sec_2511 sec_25_2519-1 provides that the amount treated as a transfer under sec_2519 upon a disposition of all or part of a qualifying_income_interest_for_life in qtip property is equal to the fair_market_value of the entire property subject_to the qualifying_income interest determined on the date of the disposition including any accumulated income and not reduced by any amount excluded from total gifts under sec_2503 with respect to the transfer creating the interest less the value of the qualifying_income interest in the property on the date of the disposition the gift_tax consequences of the disposition of the qualifying_income interest are determined separately under sec_25_2511-2 in the present case spouse has a qualifying_income_interest_for_life in the residuary qtip_trust and the three sons of decedent and spouse are the remaindermen following the division of the residuary qtip_trust into trust one and trust two spouse will have a qualifying_income_interest_for_life in both trust one and trust two and the three sons will be the remaindermen of both trust one and trust two the division of the residuary qtip_trust into trust one and trust two will not affect the beneficial interests in the residuary qtip_trust therefore based on the facts submitted and representations made we conclude that the division of the residuary qtip_trust into trust one and trust two will not be deemed to be a gift or other_disposition of the residuary qtip_trust under sec_2519 plr-121389-03 pursuant to the conditional order as modified by the nunc_pro_tunc order trust one and trust two will be governed by the same terms as the residuary qtip_trust with one exception under the nunc_pro_tunc order the spendthrift_clause in paragraph of article fifth of decedent’s will has been modified to allow spouse to assign her income_interest in trust one to her issue the modification was made under the authority of state statute spouse intends to assign her income_interest in trust one in equal shares to her three sons who are the remaindermen of the trust it is represented that spouse will pay the gift_tax under sec_2519 on the fair_market_value of the property in trust one minus the value of her qualifying_income_interest_for_life on the date of disposition and that she will pay the gift_tax under sec_2511 on the transfer of her qualifying_income interest in trust one therefore based on the facts submitted and representations made we conclude that the modification of the terms of trust one pursuant to the nunc_pro_tunc order and spouse’s transfer of her income_interest in trust one will not be a gift or other_disposition of trust two ruling sec_61 provides that gross_income means all income from whatever source derived including gains derived from dealings in property sec_1001 provides that gain from the sale_or_other_disposition of property is the excess of the amount_realized over the adjusted_basis provided in sec_1011 for determining gain and loss is the excess of the adjusted_basis provided in sec_1011 over the amount_realized under sec_1001 except as otherwise provided in subtitle a the entire amount of gain_or_loss determined under sec_1001 on the sale_or_exchange of property shall be recognized sec_1_1001-1 of the income_tax regulations provides that generally the gain_or_loss realized from a conversion of property into cash or from an exchange of property for other_property differing materially either in_kind or extent is treated as income or as loss sustained in 499_us_554 the supreme court held that an exchange of property results in the realization of gain_or_loss under sec_1001 if the properties exchanged are materially different there is a material difference when the exchanged properties embody legal entitlements different in_kind or extent or if they confer different rights and powers id pincite revrul_56_437 1956_2_cb_507 provides that a severance by partition of jointly owned property is not a sale_or_other_disposition if there is no new or additional interest acquired as a result of the severance in the present case the division of the residuary qtip_trust into trust one and trust two does not involve an exchange of property for other_property differing materially either in_kind or extent the property in the residuary qtip_trust is not plr-121389-03 being exchanged for other_property it is being divided and placed into two new trusts the beneficial interests in the property will not change in_kind or in extent and no new interests will be created therefore based on the facts submitted and representations made we conclude that the division of the residuary qtip_trust into trust one and trust two on a fractional basis and the funding of trust one and trust two on a non- pro_rata basis will not cause the residuary qtip_trust to realize gain_or_loss under sec_1001 the rulings contained in this letter are based upon information and representations submitted by the taxpayers and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours katherine a mellody senior technician reviewer branch office of the associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes cc
